Title: From George Washington to the U.S. Senate and House of Representatives, 28 February 1795
From: Washington, George
To: United States Senate and House of Representatives


        
          United States February 28th 1795
          Gentlemen of the Senate and of the House of Representatives.
        
        In my first communication to Congress during their present Session, I gave them reason to expect, that “certain circumstances of our intercourse with foreign nations” would be transmitted to them. There was at that time every assurance for believing, that some of the most important of our foreign affairs would have been concluded, and others considerably matured, before they should rise. But, notwithstanding I have waited until this moment, it has so happened, that either from causes, unknown to me, or from events, which could not be controuled, I am yet unable to execute my original intention. That I may, however, fulfil the expectation given, as far as the actual situation of things will in my judgment permit; I now, in confidence, lay before Congress the following general statement.
        Our Minister near the French Republic has urged

compensation for the injuries, which our Commerce has sustained from captures by French Cruisers, from the nonfulfilment of the contracts of the Agents of that Republic with our Citizens and from the Embargo at Bourdeaux. He has also pressed an allowance for the money, voted by Congress for relieving the inhabitants of Saint Domingo. It affords me the highest pleasure to inform Congress, that perfect harmony reigns between the two Republics; and that those claims are in a train of being discussed with candor, and of being amicably adjusted.
        So much of our relation to Great Britain may depend upon the result of our late negociations, in London, that until that result shall arrive, I cannot undertake to make any communication upon this subject.
        After the negociation with Spain had been long depending, unusual and unexpected embarrassments were raised to interrupt its progress. But the Commissioner of his Catholic Majesty near the United States, having declared to the Secretary of State that, if a particular accommodation should be made in the conducting of the business, no further delay would ensue, I thought proper, under all circumstances, to send to his Catholic Majesty, an Envoy Extraordinary, specially charged to bring to a conclusion the discussions, which have been formerly announced to Congress.
        The friendship of her most faithful Majesty has been often manifested, in checking the passage of the Algerine Corsairs into the Atlantic Ocean. She has also furnished occasional convoys to the vessels of the United States, even when bound to other ports than her own. We may therefore promise ourselves, that as in the ordinary course of things few causes can exist for dissatisfaction between the United States and Portugal; so the temper, with which accidental difficulties will be met on each side, will speedily remove them.
        Between the Executive of the United States and the Government of the United Netherlands, but little intercourse has taken place during the last year. It may be acceptable to Congress to learn, that our credit in Holland is represented, as standing upon the most respectable footing.
        Upon the death of the late Emperor of Morocco, an Agent was dispatched to renew with his successor, the treaty, which the United States had made with him. The Agent unfortunately died, after he had reached Europe in the prosecution of his mission. But until lately, it was impossible to determine, with any degree

of probability, who of the competitors for that Empire would be ultimately fixed in the Supreme power. Although the measures, which have been since adopted for the renewal of the treaty, have been obstructed by the disturbed situation of Amsterdam, there are good grounds for presuming, as yet, upon the pacific disposition of the Emperor in fact towards the United States and that the past miscarriage will be shortly remedied.
        Congress are already acquainted with the failure of the loan, attempted in Holland for the relief of our unhappy fellow-citizens in Algiers. This subject, than which none deserves a more affectionate zeal, has constantly commanded my best exertions. I am happy therefore in being able to say, that from the last authentic accounts, the Dey was disposed to treat for a peace and ransom, and that both would in all probability have been accomplished, had we not been disappointed in the means. Nothing which depends upon the Executive shall be left undone, for carrying into immediate effect the supplementary act of Congress.
        
          Go: Washington
        
      